Citation Nr: 0417745	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-36 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Assistant Counsel




INTRODUCTION

The veteran had active service from August to November 1959.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which 
denied the veteran's petition to reopen his previously denied 
claim for service connection for a low back disorder.

For the reasons explained below, the Board is reopening the 
claim based on new and material evidence.  But further 
development is needed before actually adjudicating the merits 
of the claim on a de novo basis.  So upon reopening, 
the claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran was notified in May 1960 of the RO's rating 
decision denying service connection for his low back 
disorder, and he did not timely appeal.

2.  Some of the additional evidence received since that May 
1960 denial, however, was not previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's May 1960 decision denying service connection for 
a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  The evidence received since the May 1960 decision is new 
and material and, therefore, sufficient to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).



In November 2001, the RO sent the veteran a VCAA notice 
letter outlining the evidence needed to support a claim for 
service connection.  In February 2002, the RO sent him 
another VCAA letter, this time outlining the evidence needed 
to substantiate a petition to reopen his claim, including the 
various responsibilities, both his and the VA's, in obtaining 
this evidence.  

The RO also obtained the veteran's service medical records 
(SMRs), and private medical records were submitted from Dr. 
Smith, Dr. Malty, Maine Medical Center, Dr. Chrichton, Dr. 
Swanson, Dr. Stern, Dr. Dennis, and MidCoast Hospital 
(formerly known as Bath Memorial Hospital).  Records were 
submitted, as well, from the veteran's employer - Bath Iron 
Works.  The RO also requested and obtained a VA examination 
in May 2002, and a medical opinion from the VA examiner in 
August 2003.  And although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  38 C.F.R. § 20.700(a) (2003).

Since the Board is reopening the veteran's claim and ordering 
further development of it before making a decision on the 
merits, there is no possibility of prejudicing him by issuing 
this decision because it reserves determining whether there 
has been compliance with the VCAA and implementing 
regulations until the additional development is completed.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's July 1959 medical enlistment examination was 
negative for any abnormalities.  SMRs indicate, in October 
1959, he was admitted to the emergency room of a U.S. Army 
Hospital (USAH) with pain in his left buttock.  The pain 
developed during physical training (PT).  The final diagnosis 
was herniated nucleus pulposus (HNP) of the left side of the 
L4-5 interspace.  Notes indicate he had a similar episode of 
pain four months previously while playing basketball in 
civilian life, which resolved after seeking treatment from a 
chiropractor.  Shortly after being released from the USAH, he 
received a medical discharge from military service.  

In November 1959, the veteran's mother submitted a statement 
in support of her son's claim.  She stated that in March or 
April 1959, Dr. Smith treated her son for a problem with the 
sciatic nerve in his hip.  After treatment, she said he did 
not show any signs of back problems until he entered service.  
She said that Dr. Smith, who had treated the veteran after 
service, told her that the disorder 
pre-existing service was not related to the lower back 
trouble that the veteran had during service.

During a December 1959 VA examination, the veteran complained 
that he experienced back pain through the left leg when he 
bent over or during any physical exertion.  Physical 
examination revealed no redness, swelling, muscle spasms, 
atrophy, or tenderness.  Flexion was normal, but with pain in 
the lumbar spine and left buttock area.  Hyperextension was 
normal and painless.  The examiner's impression was 
"Spondylolesthesis, L5, S1 and developmental abnormality."  
The neurological examination revealed no sciatic nerve 
tenderness or other neuropathy.

In May 1960, the RO denied the veteran's claim for service 
connection stating that his low back disorder pre-existed 
service and was not aggravated during service beyond what 
would be expected for this type of disorder (i.e., normal 
progression).

The veteran did not timely appeal the RO's May 1960 rating 
decision.

The veteran filed a petition to reopen his claim in 1971.  
However, he failed to respond to a letter from the RO 
requesting him to submit new and material evidence concerning 
his claim and, consequently, no further action was taken by 
the RO in regards to it.

The veteran filed another petition to reopen his claim in 
August 2001, which is the subject of this appeal.  In support 
of his petition, he submitted a private medical record from 
Dr. Smith indicating that he was treated in March 1959 for 
sacroiliac sciatica after injuring his back in a high school 
physical education (PE) class.  It was noted that this was 
his second episode of similar back pain.  The previous 
episode had occurred one to two years prior while playing 
basketball and cleared up without treatment.

Private medical records from Dr. Malty indicate the veteran 
was examined in April 1960.  The veteran noted a prior 
history of back pain including the basketball injury and the 
injury during the PE class, which he reported was treated 
successfully by a chiropractor.  After physical examination, 
Dr. Malty concluded that the veteran's history was consistent 
with a ruptured intervertebral disc on the left side, 
"probably at S1, although [L]4-5 had to be considered."

Progress notes dated in May 1960 from Maine Medical Center 
indicate the veteran continued to experience pain radiating 
down his left extremity.  The notes report he "had it before 
going into the Army 1 yr ago and was discharged because of 
same when had recurrence."  In June 1960, he underwent a 
laminectomy of the posterior elements of L5 and fusion from 
L4 to S1.  

A series of radiological reports were also submitted to the 
RO.  In May 1981, Dr. Jacobs questioned the integrity of the 
fusion between L5 and S1 and suggested there may be non-union 
of these particular segments.  

In May 1983, Dr. Swanson also noted the possibility of an 
incomplete union of this "attempted fusion."  Dr. Swanson's 
impression was hypertrophic arthritic change of the lumbar 
spine, apparent prior attempted bony fusion of the lower 
lumbar spine and the upper portion of the sacrum, and minor 
disc space narrowing at L4-5.  

In December 1988, Dr. Stern noted mild disc space narrowing 
at the L3-4 and L4-5 levels, and further marginal spurring at 
the L3-4 level.  Dr. Stern's impression was that there had 
been some progression of the degenerative disc disease at the 
L3-4 level over the previous 5 years.  

In August 1992, Dr. Chrichton noted moderately severe 
degenerative changes throughout the lumbar region, 
hypertrophic spurring at the L3-4 level, minor reversed 
spondylolisthesis at the L3-4 level, and possible spinal 
stenosis at the L4-5 level.  

A May 2002 VA radiological evaluation revealed prominent mid 
and upper lumbar and lower dorsal kyphosis, disc space 
narrowing in the lumbar region, a suspicion of L5 
spondylolysis, and Grade I/III anterolisthesis.

On May 2002 VA physical examination, the veteran complained 
of pain present off and on in the lower back radiating to the 
right buttock, but not into either leg.  He also complained 
of weakness, stiffness, and fatigue in the legs, especially 
after having to stand all day.  He stated he could not lift 
more than 15 pounds.  There was no numbness or tingling in 
the legs.  He reported losing approximately two to three 
weeks of work each year.  He did not claim to use a brace, 
cane or crutches.  The examiner's impression was HNP, L-4/5; 
spinal laminectomy and diskectomy, L-4/5; and 
spondylolisthesis, L5/S1, treated with L-S fusion.  The 
examiner stated that the problems "existed in civilian life 
prior to entry into the military service and may have been 
minimally aggravated by his short stay in the military.  The 
surgery appears to have been grossly successful."

In May 2002, the veteran's friend submitted a statement in 
support of the claim indicating he remembered the veteran 
having back surgery in the summer of 1960.  He said the 
veteran was known as having a bad back and had to be careful 
of physical exertion. 

A June 2002 MRI from MidCoast Hospital confirmed previous 
radiology studies and revealed distortion of the S1 nerve 
root sleeve, likely associated with the prior surgery.

Private medical records from Dr. Dennis in 2002 and 2003 
indicate the veteran underwent treatment for his back, 
including physical therapy, after a series of exacerbating 
incidents.  Notes indicate back pain associated with an 
injury in May 2002, which was later exacerbated in February 
2003, and a fall in March 2003.  He was using a cane in 
April 2003.



In July 2003, the veteran submitted records from his 
employer, Bath Iron Works, which indicate he sustained 
several injuries to his lower back during the 1990s.  
He hurt it lifting a heavy box in 1992, picking up a ladder 
in August 1998, and lifting a box of insulation in July 
1999.

Since additional evidence had been received by the RO, the 
veteran's claims file was sent back to the same VA examiner 
who had examined the veteran in May 2002 for re-evaluation 
and an opinion as to whether his low back disorder 
preexisted service and, if so, was aggravated by service.  
In August 2003, the examiner opined:

...in the military service, the patient's low back 
was not aggravated beyond the normal progression 
of the pathology.  Having had low back pain and 
pain in the left leg in the service, was just one 
of several similar episodes before and after the 
military service.  The patient recovered rapidly 
each time.  It is felt that the three months in 
the military service did not cause nor aggravate 
his disorder.

Thereafter, the veteran submitted additional records from 
Dr. Dennis showing continued treatment for his back through 
November 2003.  A November 2003 note indicates the veteran 
hurt his back when he picked up a sawhorse at work.  
In December 2003, Dr. Dennis said he had treated the veteran 
for over 20 years, and that the veteran had always recovered 
expeditiously and had been able to perform routine job 
duties and activities of daily living.

In an April 2004 letter from the veteran, he states for the 
first time that he sought treatment from Dr. Johnson in High 
School for sciatic nerve problems.



Reopening the Claim for a Low Back Disorder

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Here, the veteran's initial claim for service connection for 
a low back disorder was denied by the RO in May 1960.  He did 
not appeal that decision.  Thus, it became final and binding 
on him based on the evidence then of record.  See U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2003).  
Furthermore, this, in turn, means there must be new and 
material evidence since that decision to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2003); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's May 1960's decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc.).  However, since the well-grounded requirement has 
been totally eliminated by the VCAA, the Board need only 
consider whether new and material evidence has been submitted 
to reopen the claim and, if so, the Board then may proceed 
directly to adjudicate the claim on the full merits if VA has 
fully complied with all notification and assistance to the 
veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993);  
see also Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received on August 10, 2001, prior to 
this cutoff date.  Therefore, the amended version of 38 
C.F.R. §3.156(a), providing a new definition of new and 
material evidence, does not apply; instead the former 
definition does.  

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As mentioned, in May 1960, the RO denied the veteran's claim 
for service connection, concluding his low back disorder pre-
existed service and that service did not aggravate it beyond 
what one may naturally expect (normal progression).  The 
additional evidence received since that 1960 rating decision 
includes private medical records from Dr. Smith, Dr. Malty, 
Maine Medical Center, Dr. Chrichton, Dr. Jacobs, Dr. Swanson, 
Dr. Stern, MidCoast Hospital, and Dr. Dennis.  The additional 
evidence also includes a May 2002 VA examination and report, 
an August 2003 VA medical opinion, statements from the 
veteran and his friend, and records from the veteran's 
civilian employer - Bath Iron Works.

Some of this additional evidence reveals that, within 6 
months after service, the veteran had back surgery.  And 
during the many years since, he has had problems episodically 
("on and off") with his back.  The only MRI of record, 
taken in June 2002, revealed retrolisthesis of L2 through L4 
(more severe in L3 and L4) and disc herniation with the 
likely compression of both L4 nerve roots, greater on the 
left side than right.  The MRI also showed residuals of the 
prior surgery, including the distortion of the left S1 nerve 
root sleeve.  Furthermore, by obtaining a VA examination and 
supplemental medical opinion, the RO performed what 
essentially amounted to was a de facto reopening of the 
veteran's claim.  See, e.g., Falzone v. Brown, 8 Vet. App. 
398, 404 (1995).

So this additional evidence received since May 1960, while 
not determinative of the issue of service connection, is 
nonetheless so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
it is both new and material and sufficient to reopen the 
claim.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 
(1998).


ORDER

The petition to reopen the claim for service connection for a 
low back disorder is granted, subject to the Board's further 
development of the evidence concerning this claim.


REMAND

The veteran contends that his pre-existing back disorder was 
different from the disorder that he incurred during service.  
Specifically, he claims that he was treated for sciatica 
prior to service and that this disorder resolved.  His 
military entrance physical was negative for any abnormalities 
relating to his back.  Yet, during service, he received a 
diagnosis of HNP, which had not been diagnosed 
prior to service.

The veteran says he was treated for his back disorder prior 
to service by Drs. Johnson and Smith, and an unidentified 
chiropractor.  Although he submitted a medical record from 
Dr. Smith, it does not appear that the RO has attempted to 
retrieve any other records from Dr. Smith that might exist.  
Furthermore, it does not appear that there has been an 
attempt to retrieve records from Dr. Johnson or to identify 
and retrieve records from the chiropractor.  Also, Dr. Dennis 
stated that he had been treating the veteran for over 20 
years, yet only 2002 and 2003 records are on file.  In order 
to fully evaluate this claim, all pre-service and post-
service medical records are needed.

Furthermore, in VAOGPREC 3-2003, issued on July 16, 2003, it 
was held that, under VA's regulations as currently 
interpreted, if a condition was not noted at entry but is 
shown by clear and unmistakable evidence to have existed 
prior to entry, the burden then shifts to the claimant to 
show that the condition increased in severity during 
service.  Only if the claimant satisfies this burden will VA 
incur the burden of refuting aggravation by clear and 
unmistakable evidence.  However, this General Counsel 
opinion went on to hold that rebutting the presumption of 
sound condition at service entrance, provided by 38 U.S.C.A. 
§ 1111, requires a two-pronged rebuttal standard by which VA 
must show by clear and unmistakable evidence both (a) the 
preexistence of the claimed disability, and (b) that the 
disability did not increase in severity during service.  
Both prongs require an evidentiary standard of clear and 
unmistakable evidence and a claimant is not required to show 
an in-service increase in disability before the second prong 
of this rebuttal standard attaches.  To the extent that 
38 C.F.R. § 3.304(b) states only the first prong, it is 
invalid.  

Under the language of the statute, VA's burden of showing 
that the disorder was not aggravated by service is 
conditioned only upon a predicate showing that the disorder 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the disorder increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation, it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 
1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof.  
38 U.S.C.A. § 1153 requires claimants to establish an 
increase in disability before VA incurs the burden of 
disproving aggravation in cases governed by the presumption 
of aggravation, while 38 U.S.C.A. § 1111 does not impose such 
a requirement in cases subject to the presumption of sound 
condition.  38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153.  
38 C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. 
§ 1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.  See Cotant v. Principi, 17 Vet. App. 116, 
121 - 22 (2003); Jordan v. Principi, 17 Vet. App. 261, 265 - 
66 (2003); and Martin v. Principi, 17 Vet. App. 342, 227 - 29 
(2003).  

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court), Wagner v. Principi, 
No. 02-7347 (Fed. Cir. June 1, 2004), the Federal Circuit 
Court vacated a decision that had applied the incorrect 
standard to rebut the presumption of soundness under 38 
U.S.C.A. § 1111.  In light of the 
VAOGC 3-2003 opinion, the Federal Circuit Court noted:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C. 
§ 1153.  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  
However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  
This means that no deduction for the degree of 
disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 
3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417. 

Wagner v. Principi, No. 02-7347 (June 1, 2004).  

Thus, for the reasons outlined above, this case is REMANDED 
to the RO for the following development and consideration:  

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) 
(2003), are fully complied with and satisfied.

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his low back disorder prior 
to, during, and since his military service.  Ask 
him to complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider he 
identifies.  This should include, but is not 
limited to, all records from Dr. Smith, Dr. 
Johnson, Dr. Dennis, and the chiropractor 
referred to in the October 1959 SMR and elsewhere 
in the record. 

Upon receipt of the appropriate releases, request 
all private treatment records indicated that are 
not already on file, if any, and associate all 
received with the file.  If any request for 
private treatment records is unsuccessful, notify 
the veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) 
(2002).  

The veteran should specifically be requested to 
provide the names and addresses of the treating 
physicians who have rendered diagnoses or 
opinions, including having simply verbally 
informed him, that his low back disorder is 
related to or due to his military service, to 
include having increased in severity during 
service.  

Also ask each treating source to provide a 
medical opinion or diagnosis concerning the 
etiology of the low back disorder-particularly 
insofar as whether any is related to the 
veteran's service in the military, and whether it 
pre-existed military service and underwent an 
increase in severity during military service 
beyond its natural progression.  

3.  If any development is incomplete, take 
corrective action.  38 C.F.R. § 4.2, Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claim for service 
connection, on a de novo basis, in light of the 
guidelines established in the General Counsel's 
Precedent Opinion (VAOGC 3-2003) and Federal 
Circuit Court cases (Wagner, etc.) cited above.  
If the benefit sought on appeal is not granted, 
send the veteran and his representative a 
supplemental statement of the case (SSOC) and 
give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



